Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks filed September 23rd, 2022, canceling claims 8 and 9; amending claim 1; and presenting claims 2 to 7 in their original form.
Regarding the 35 U.S.C. § 112 Rejection, Applicant has cancelled claim 9 which originally had the 112(b) rejection, rendering the rejection moot.
Regarding the 35 U.S.C. § 103 Rejection, Applicant presents arguments that pertain to the amended claim language of claim 1. Therefore the arguments are moot as the office correspondence below addresses the amended claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “passenger compartment side opening” of claim 1 (noted in lines 21 and 25 of the claim) must be shown in the Figures or the feature(s) canceled from the claim(s).  
No new matter should be entered. To elaborate, although the passenger compartment side opening is described in the specification, there is no number assigned to this feature and it’s not readily apparent which structural feature in the present drawings corresponds to this passenger compartment side opening, per se. For example, as described in paragraph 0025 of the as-filed Specification, it’s clear that there is an instrument panel (16, Fig. 3), and the blow-out port (34) is defined by an opening (front end portion 16A) of the instrument panel (16). Paragraph 0025 specifically recites (emphasis added), “A garnish 38 that has a plurality of crosspiece portions 38A is mounted from the vehicle upper side to the blow-out port 34 at a passenger compartment side opening that is described later.”
Thus, it would seem that the passenger compartment side opening is the opening that is defined by the blow-out port 34, and this is particularly evident based on the fact that presently amended claim 1 recites “a garnish having a plurality of crosspiece portions being mounted from the vehicle upper side to the blow-out port at the passenger compartment side opening” and “being provided at the passenger compartment side opening of the blow-out port.” If this is the case, Examiner respectfully suggests Applicant to either amend the specification and drawings to assign a number to this passenger compartment side opening in the next reply, and at the very least, confirm what the passenger compartment side opening actually is so that the record is clear in terms of how the claimed invention is to be construed in light of the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification notes “the passenger compartment side opening” in at least paragraphs 0025, 0038, and 0048. An item number that matches the updated Figures should be given to “the passenger compartment side opening” in order to make it clear what the claims are referring to if there is a discrepancy in the interpretation taken as described in the drawing objection section.
No new matter should be entered. 
Appropriate correction is required.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
In line 11 of claim 1, Applicant cites “a vehicle transverse direction”. It is respectfully recommended to amend the claim language to read “[[a]] the vehicle transverse direction”.
In line 15 of claim 1, Applicant cites “a vehicle transverse direction”. It is respectfully recommended to amend the claim language to read “[[a]] the vehicle transverse direction”.
In line 18 of claim 1, Applicant cites “the front-rear partition wall”. It is respectfully recommended to amend the claim language to read “the front-rear partitioning wall”.
In lines 26 to 27 of claim 1, Applicant cites “cross-sectional shapes, which are orthogonal to length direction, of the crosspiece portions are substantially rectangular”. It is respectfully recommended to amend the claim language to read “cross-sectional shapes, which are orthogonal to the vehicle transverse direction, of the crosspiece portions are substantially rectangular”.
In line 11 of claim 1, Applicant cites “a vehicle transverse direction”. It is respectfully recommended to amend the claim language to read “[[a]] the vehicle transverse direction”.
In lines 2 to 3 of claim 5, Applicant cites “toward a vehicle front side than the front-rear partitioning wall…”. It is respectfully recommended to amend the claim language to read “toward [the vehicle front side than the front-rear partitioning wall…”.
In lines 5 to 6 of claim 5, Applicant cites “toward a vehicle rear side than the front-rear partitioning wall…”. It is respectfully recommended to amend the claim language to read “toward [the vehicle rear side than the front-rear partitioning wall…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant cites “…the passenger compartment side opening…” in line 21. There is insufficient antecedent basis for this limitation in the claim. It is respectfully recommended to amend the claim language to read “…a passenger compartment side opening…” along with providing a response to the drawing and specification objections above to overcome the rejection.
Dependent claims 2 to 7 are subsequently rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 to 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegel (Foreign Patent DE 102008011138 A1, cited in the Applicant’s 03/19/21 IDS) in view of Yoshimura (Foreign Patent JP 2016088195 A) and Uhlenbusch (US Publication No. 20160288625 A1).
It is noted citations to Ziegel are in reference to the English translation provided by the Applicant as per the 03/19/21 IDS.
Regarding claim 1, Ziegel teaches a defroster structure (paragraph 0004: The object of the invention is to create a vehicle with an air conditioning system in which the defroster air duct is modified in such a way that the air is well channeled even with small defroster flap opening angles.) comprising: 
a blow-out port (3, air outlet channel opening; paragraph 0013) that is provided at a position that substantially faces a windshield glass (2, windshield or window) of a vehicle (paragraph 0013; Figure 2), (…omitted claim language…) and that blows out air-conditioned air that is from an air conditioner (paragraph 0004); 
a front-rear partitioning wall (4, partition, paragraph 0007) that is provided at an interior of the blow-out port (paragraph 0014: the air duct 1 is divided by a partition 4 into a sub-duct 5 facing the windshield 2 and a sub-duct 6 facing away from the front window be 2), that extends in the vehicle transverse direction (paragraph 0014: The partition 4 thus extends in the direction of the width of the front pane 2, d. H. in a transverse direction of the vehicle), and that partitions at least a portion of the interior of the blow-out port in a vehicle longitudinal direction (Figures 1 and 2, paragraph 0014); 
a first guide member (8a or 8f, air guiding elements or lamellas, Figure 2) that is provided further toward a vehicle front side than the front-rear partitioning wall (4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2), at a vehicle transverse direction outer side at the interior of the blow-out port (Figure 2), and that is inclined toward a vehicle transverse direction outer side while heading from a vehicle lower side toward a vehicle upper side (Figure 2; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a - 8f and 9a – 9f diverge in a fan-like manner towards the air outlet opening 3, which means that the air flowing out via the defroster air duct 1 into the passenger compartment is even better over the entire width of the windshield 2, if possible is distributed); [[
a second guide member (9a or 9f, air guiding elements or lamellas, Figure 2) that is provided further toward a vehicle rear side than the front-rear partitioning wall (4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2), at the vehicle transverse direction outer side at the interior of the blow-out port (Figure 2), that is inclined toward a vehicle transverse direction outer side while heading from the vehicle lower side toward the vehicle upper side (4; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a - 8f and 9a – 9f diverge in a fan-like manner towards the air outlet opening 3, which means that the air flowing out via the defroster air duct 1 into the passenger compartment is even better over the entire width of the windshield 2, if possible is distributed), and that has an angle of inclination with respect to a vertical direction which is the same as that of the first guide member (paragraph 0017: The “lamellas” 8a-8f provided in the partial channel 5 near the pane can be designed differently and/or fanned out to different extents than the “lamellas” 9a-9f provided in the partial channel 6 remote from the pane);
a duct (1, an air channel) configured to be connected to the air conditioner (paragraph 0004), the front-rear partition wall (4, partition, paragraph 0007) being provided in a substantially central portion (Figure 1; paragraph 0014: the air duct 1 is divided by a partition 4 into a sub-duct 5 facing the windshield 2 and a sub-duct 6 facing away from the front window be 2) of the duct (1, an air channel) in the vehicle longitudinal direction (paragraph 0014: The partition 4 thus extends in the direction of the width of the front pane 2, d. H. in a transverse direction of the vehicle), and (…omitted claim language…)

    PNG
    media_image1.png
    291
    470
    media_image1.png
    Greyscale
[AltContent: textbox (Ziegel: Figure 2)]
However, Ziegel does not expressly teach 
a blow-out port that is provided at a position that substantially faces a windshield glass of a vehicle, at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle (bolded to highlight claim limitation not taught by Ziegel)
a garnish having a plurality of crosspiece portions being mounted from the vehicle upper side to the blow-out port at the passenger compartment side opening; 
wherein: 
the plurality of crosspiece portions, which are formed so as to be elongated along substantially the vehicle longitudinal direction and are lined up at an interval in substantially the vehicle transverse direction, being provided at the passenger compartment side opening of the blow-out port; 
cross-sectional shapes, which are orthogonal to length direction, of the crosspiece portions are substantially rectangular; and  
the plurality of crosspiece portions includes a first crosspiece portion that is positioned in a vicinity of the first guide member and the second guide member is inclined such that, as seen in the vehicle front view, an angle, with response to a vertical direction, of a long side of the cross-sectional shape is substantially the same as angles of inclination, with respect to the vertical direction, of the first guide member and the second guide member that are in the vicinity.

Yoshimura teaches 
a blow-out port (10, defroster port, Figures 1 and 2) that is provided at a position that substantially faces a windshield glass (2, front window) of a vehicle, at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle (page 3 paragraph 2 of translation: The instrument panel 1 is provided in the front part of the passenger compartment and extends in the vehicle width direction. A defroster port 10 is provided along the lower end of the front window 2 at the center of the upper surface of the instrument panel in the vehicle width direction; Figures 1 and 2) to excellently prevent dew condensation on a windshield by supplying a sufficient amount of air up to both right and left ends of the windshield by a defroster structure for a vehicle comprising a duct leading to a blowout port provided in a vehicle width-directional center part of an upper surface of an instrument panel (abstract, page 1 of translation).

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the blow-out port that is provided at a position that substantially faces a windshield glass of a vehicle of Ziegel to be at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle in view of the teachings of Yoshimura to excellently prevent dew condensation on a windshield by supplying a sufficient amount of air up to both right and left ends of the windshield by a defroster structure for a vehicle comprising a duct leading to a blowout port provided in a vehicle width-directional center part of an upper surface of an instrument panel (thereby teaching a blow-out port that is provided at a position that substantially faces a windshield glass of a vehicle, at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle).

    PNG
    media_image3.png
    501
    397
    media_image3.png
    Greyscale
[AltContent: textbox (Yoshimura: Figures 1 and 2)]
Uhlenbusch teaches 
a garnish (15, grille) having a plurality of crosspiece portions (21, struts) being mounted from the vehicle upper side to the blow-out port (12, air outlet opening) at the passenger compartment side opening (paragraph 0067: …The air vent 10 is provided for the purpose of being used in a heating/ventilating or air-conditioning installation, particularly for passenger compartments in vehicles, the housing 11 being insertable into a wall passage or mountable behind such…); 
wherein: 
the plurality of crosspiece portions (21, struts), which are formed so as to be elongated along substantially the vehicle longitudinal direction (it is examiner’s position that the orientation of the garnish may cover any blowout port in the context of the other prior art applied) and are lined up at an interval in substantially the vehicle transverse direction (paragraph 0084), being provided at the passenger compartment side opening of the blow-out port (paragraphs 0029, 0031 and 0081 to 0084)
cross-sectional shapes (cross-section of 21, struts, Figure 2), which are orthogonal to length direction (paragraph 0084), of the crosspiece portions (21, struts)  are substantially rectangular (Figures 2 and 3) ; 

    PNG
    media_image5.png
    514
    441
    media_image5.png
    Greyscale
[AltContent: textbox (Uhlenbusch: Figure 2)]because the air flow issuing from the air outlet opening can be additionally influenced, particularly in the direction of a diffuse air distribution, by this shaping of the cut-outs of the grille (paragraph 0082).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a garnish having a plurality of crosspiece portions being mounted from the vehicle upper side to the blow-out port at the passenger compartment side opening; wherein: the plurality of crosspiece portions, which are formed so as to be elongated along substantially the vehicle longitudinal direction and are lined up at an interval in substantially the vehicle transverse direction, being provided at the passenger compartment side opening of the blow-out port; cross-sectional shapes, which are orthogonal to length direction, of the crosspiece portions  are substantially rectangular in view of the teachings of Uhlenbusch because the air flow issuing from the air outlet opening can be additionally influenced, particularly in the direction of a diffuse air distribution, by this shaping of the cut-outs of the grille.

Additionally, Uhlenbusch teaches that a first crosspiece portion is inclined, as seen in the vehicle front view, an angle, with response to a vertical direction (Uhlenbusch: 21, struts; Figure 3; paragraph 0081). Because the combined teachings have taught a first guide member (Ziegel: 8a or 8f, air guiding elements or lamellas; Figure 2) and a second member (Ziegel: (9a or 9f, air guiding elements or lamellas; Figure 2) that are inclined in a vehicle vertical direction, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to recognize that the addition of the garnish (Matrane: 15, grille) would yield the predictable result of:
and the plurality of crosspiece portions includes a first crosspiece portion that is positioned in a vicinity of the first guide member and the second guide member is inclined such that, as seen in the vehicle front view, an angle, with response to a vertical direction, of a long side of the cross-sectional shape is substantially the same as angles of inclination, with respect to the vertical direction, of the first guide member and the second guide member that are in the vicinity.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the second guide member (Ziegel: 9a or 9f) is provided further toward the vehicle rear side than the first guide member (Ziegel: 8a or 8f; Figures 1 and 2; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2).
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above and further teach wherein the second guide member (Ziegel: 9a or 9f) is provided further toward the vehicle rear side than the first guide member (Ziegel: 8a or 8f; Figures 1 and 2; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2), with the front-rear partitioning wall (Ziegel: 4, partition wall) located between the second guide member and the first guide member (Ziegel: Figures 1 and 2; paragraph 0017).
Regarding claim 4, as applied to claim 2, the combined teachings teach the invention as described above but do not expressly teach wherein the second guide member is joined to the first guide member in the vehicle longitudinal direction.
Yoshimura further teaches wherein the second guide member (15 forms a flow path 74) is joined to the first guide member (15, 74) in the vehicle longitudinal direction (Figure 11, page 6 paragraph 3: although the partition 15 has divided segmented the ventilation path 70 completely in the vehicle width direction, as schematically shown in FIG. 11, it partially divides segments except both sides in the vehicle width direction. You may do it. According to the configuration of this modification, the air passages 74 formed on both side portions in the vehicle width direction function as side air distribution passages, and the presence of the air passages 74 increases the opening area of the entire side air distribution passages. Therefore, there is an advantage that the amount of air supplied to the left and right sides of the front window increases; page 2 -paragraph 2: However, the cross-sectional areas of the auxiliary air passages on the left and right sides are larger than the cross-sectional area of the auxiliary air passage at the center in the vehicle width direction so that the airflow of the conditioned air blown out toward the left and right sides at the defroster port 10 increases; Figure 11) so that the amount of air supplied to the left and right sides of the front window increases (page 6 paragraph 3).
[AltContent: textbox (Yoshimura: Figure 11)]
    PNG
    media_image7.png
    102
    364
    media_image7.png
    Greyscale

	Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the second guide member is joined to the first guide member in the vehicle longitudinal direction in view of the further teachings of Yoshimura so that the amount of air supplied to the left and right sides of the front window increases. 
	In other words, Yoshimura further teaches that partitions and ribs (deflectors) may be used to make air distribution paths to further direct air. 
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein: first guide members (Ziegel: 8a or 8f) are provided further toward a vehicle front side than the front-rear partitioning wall (Ziegel: 4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2; Figures 1 and 2), at both respective vehicle transverse direction outer sides of the interior of the blow-out port (Ziegel: 3; Figure 2; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a – 8f and 9a and 9f diverge in a fan like manner toward the air outlet opening), and second guide members (Ziegel: 9a or 9f) are provided further toward a vehicle rear side than the front-rear partitioning wall (Ziegel: 4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2; Figures 1 and 2), at both respective vehicle transverse direction outer sides of the interior of the blow-out port (Ziegel: 3; Figure 2; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a – 8f and 9a and 9f diverge in a fan like manner toward the air outlet opening 3).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the closest prior art found was Sano (US Publication No. 20180251012) which was applied in the previous correspondence. However, the applicant has amended the claim language to overcome Sano, and in the context of the amended and preceding claims, examiner is unable to find prior art or motivation to combine prior art to read on how the relationships of the left-right partitioning wall to other defroster elements are claimed.
Regarding claim 7, the closest prior art found was Sano (US Publication No. 20180251012) which was applied in the previous correspondence. However, the applicant has amended the claim language to overcome Sano, and in the context of the amended and preceding claims, examiner is unable to find prior art or motivation to combine prior art to read on how the relationships of the left-right partitioning wall to other defroster elements are claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yim Chae-Joon (Foreign Patent KR 100220623 B1) teaches a grille of heat unit. 
Dausch Uwe (Foreign Patent FR 2746695 A1) teaches a method of manufacturing a vehicle dashboard, with integrated air ducts, and dashboard thus obtained.
Sakamoto Toshinori (Foreign Patent KR 900000518 B1) teaches a windshield defroster system for vehicle.
Ortega (EP 1346860 A2) teaches an air orientation grill for automobile dashboard has grill with shoes that project out of longitudinal surfaces and is insertable in between consecutive protrusions of dashboard opening.
Danieau (EP 0566474 B2) teaches a heating, ventilation and/or conditioning device for a motor vehicle interior.
Dubief (US Publication No. 20100035533 A1) teaches air conditioning device for a vehicle comprising a network of de-icing ducts.
Kobayashi (Foreign Patent JP 2010195301 A) teaches defroster device in vehicle.
Motomura (US Publication No. 20190168566 A1) teaches air blowout apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762